 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALFONSO BOBBY CANTU RAMIREZ,                      No. 2:18-cv-02579-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    DIRECTOR OF CDCR, et al.,
15                       Defendants.
16

17          Plaintiff Alfonso Bobby Cantu Ramirez (“Plaintiff”), a state prisoner proceeding pro se,

18   has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 2, 2021, the magistrate judge issued findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 37.) Plaintiff has not filed

23   any timely objections to the findings and recommendations.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations issued June 2, 2021 (ECF No. 37), are

28   ADOPTED IN FULL;
                                                       1
 1          2. The Third Amended Complaint is DISMISSED pursuant to 28 U.S.C. § 1915A(a),

 2   without leave to amend, for failure to state a claim upon which relief may be granted; and

 3          3. The Clerk of the Court is directed to close this case.

 4          IT IS SO ORDERED.

 5   DATED: July 14, 2021

 6

 7

 8                                                   Troy L. Nunley
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
